ORDER
This matter came before the court on the petition of Patrick J. Buchanan for a writ of certiorari to review a January 2, 1996 decision of the Rhode Island Board of Elections denying Buchanan placement on the ballot for the March 1996 Republican Presidential Preference Primary. After careful examination of the substantial memoranda filed by the parties, we conclude that review is not warranted. The board was correct in its determination that a voter, in order to be “eligible” to sign petition papers under § 17-12.1 — 1, must be registered to vote, (see § 17-1-3) The remaining challenges to the board’s decision as set forth in the petition are deemed to be without merit.
Accordingly, the petition for writ of certio-rari is denied. The stay previously issued in this matter is vacated.